            Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 1 of 31




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

KRISTEN JOY KEIDERLING,                          )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )   Case No. 3:19-cv-30097-KAR
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of Social                           )
Security Administration,                         )
                                                 )
       Defendant.                                )


 MEMORANDUM AND ORDER REGARDING PLAINTIFF'S MOTION FOR JUDGMENT
      ON THE PLEADINGS AND DEFENDANT'S MOTION TO AFFIRM THE
                     COMMISSIONER'S DECISION
                         (Docket Nos. 14 & 22)

ROBERTSON, U.S.M.J.

       I.       INTRODUCTION

       Kristen Joy Keiderling ("Plaintiff") brings this action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c)(3) seeking review of a final decision of the Commissioner of Social Security

("Commissioner") denying her application for Disability Insurance Benefits ("DIB") under Title

II of the Social Security Act (the "Act"), 42 U.S.C. § 401 et seq. Plaintiff applied for DIB on

June 12, 2014 alleging a May 18, 2012 onset of disability due to depression, anxiety, and

attention deficit disorder ("ADD") (Administrative Record "A.R." at 19, 355, 428). After a

hearing on April 18, 2018, the Administrative Law Judge ("ALJ") found that Plaintiff was not

disabled from May 18, 2012 through December 31, 2017, the date last insured, and denied her

application for DIB on September 5, 2018 (A.R. at 19-43, 348). The Appeals Council

considered additional information submitted by Plaintiff and denied review on May 23, 2019




                                                 1
         Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 2 of 31




(A.R. at 1-8). Thus, Plaintiff is entitled to judicial review. See Smith v. Berryhill, 139 S. Ct.

1765, 1772 (2019).

       Plaintiff seeks remand or reversal based on her claim that the ALJ erred by failing to

afford controlling weight to her treating psychiatrist's April 13, 2016 opinion. Pending before

this court are Plaintiff's motion for judgment on the pleadings (Dkt. No. 14), and the

Commissioner's motion for an order affirming his decision (Dkt. No. 22). The parties have

consented to this court's jurisdiction (Dkt. No. 13). See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.

For the reasons discussed below, the court will GRANT the Commissioner's motion for an order

affirming the decision and DENY Plaintiff's motion.

       II.     FACTUAL BACKGROUND

       A.      Plaintiff's Educational Background and Work History

       Plaintiff was thirty-seven years old on the alleged disability onset date (A.R. at 19, 41).

She had obtained a bachelor's degree in psychology from Gordon College in 1998 and a

certificate in medical assisting in 2010 (A.R. at 356). She had worked as a full-time cashier at

WalMart for nine years where she supervised other cashiers for less than one year (A.R. at 357,

376-77). Her supervisory duties included counting the cash for the other cashiers' registers (A.R.

at 377). She lost that job in May 2012 because she took "numerous leaves of absence" due to her

mental condition and exhausted her family medical leave allowance (A.R. at 22, 417, 656).

       B.      Mental Health Records

       Plaintiff provided mental health treatment records that spanned the six and one-half years

from October 2011 to April 2018.

       Plaintiff's premature baby died in May 2010 (A.R. at 941, 1127). The child would have

been born in or around October of that year if carried to term (A.R. at 941, 1127).



                                                  2
         Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 3 of 31




       From October 6 to October 11, 2011, Plaintiff received inpatient treatment for depression

and anxiety at the Noble Hospital (A.R. at 900, 943). At the time of her admission, she was

"isolating, [had] no energy and motivation, [was] over-sleeping and [had a] disrupted appetite"

(A.R. at 900). Although she was employed at WalMart, she had not been working because of

her symptoms (A.R. at 900, 941, 944).

       She was discharged to the hospital's Partial Hospitalization Program ("PHP") where she

was diagnosed with depressive disorder NOS and anxiety NOS (A.R. at 900, 941). Plaintiff

"fully participated in all aspects of her treatment" (A.R. at 900). She "routinely presented with a

bright affect and demonstrated a good amount of energy" (A.R. at 900). Plaintiff "was helpful

and supportive to her peers [in the program], giving encouragement and thoughtful commentary"

(A.R. at 900). Upon discharge, her assessed Global Assessment Functioning ("GAF") score was

55 (A.R. at 900).1 Plaintiff's discharge plan was to continue treating with her therapist at the

Carson Center and to engage a psychiatrist for medication (A.R. at 900).

       On October 24, 2011, Brian Pickell, Psy.D., of Riverbend Behavioral Health conducted

an initial evaluation of Plaintiff, who sought medication management (A.R. at 942-45). Plaintiff

indicated that she was married, was employed at a retail store (WalMart), had a few close

friends, and had "numerous interests" (A.R. at 941, 944). Plaintiff presented as "alert, oriented

x3, without cognitive disturbance. [There was] [n]o overt evidence of thought disturbance.

Sleeping [was] problematic. Eating varie[d]" (A.R. at 944). Plaintiff reported a depressed mood

and "problems with anxiety" (A.R. at 944). Mr. Pickell observed that Plaintiff presented with a



1
 "The GAF scale gauges an individual's psychological, social, and occupational functioning on a
scale of 0 to 100." Martinez v. Colvin, Civil Action No. 13-30124-KPN, 2014 WL 3735889, at
*3 n.1 (D. Mass. July 11, 2014) (citation omitted). "Scores of 51 to 60 indicate moderate
symptoms or difficulty in functioning." Id.

                                                 3
         Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 4 of 31




"bright mood" (A.R. at 944). She was diagnosed with depressive disorder, not elsewhere

classified (A.R. at 944). A GAF score of 55 was recorded (A.R. at 944).

       Plaintiff was first evaluated for medication management by Ali A. Moshiri, M.D. of

Riverbend Behavioral Health on November 2, 2011 (A.R. at 940). Plaintiff had been taking

Zoloft and Ativan for about a year (A.R. at 941). Plaintiff was able to provide adequate

information, was alert, oriented, and well-kempt, and displayed no gross cognitive deficits (A.R.

at 941). Her judgment was intact (A.R. at 941). Her affect was appropriate and "somewhat

arduous" (A.R. at 941). Dr. Moshiri diagnosed depression and assessed a GAF score of 45 (A.R.

at 941).2 Plaintiff appeared "stable and in good spirits" without acute signs during her November

30, 2011 follow-up visit to Dr. Moshiri (A.R. at 939).

       On February 22, 2012, Plaintiff reported to Dr. Moshiri that she had been more depressed

"for no known reason" (A.R. at 938). She appeared stable and "in fair spirits with moderate

dysphoria" and "no other acute signs" (A.R. at 938). Dr. Moshiri prescribed Wellbutrin (A.R. at

938). On April 11, 2012, Plaintiff reported that Wellbutrin helped to relieve her depression

(A.R. at 937). Dr. Moshiri again noted that Plaintiff appeared stable and "in fair spirits with

moderate dysphoria" (A.R. at 936, 937).

       Plaintiff attended Noble Hospital's PHP on May 24, 2012 (A.R. at 902). She was

diagnosed with depressive disorder NOS and anxiety disorder NOS. She was assigned a GAF




2
  "A GAF score of 41–50 indicates 'serious symptoms (e.g., suicidal ideation, severe obsessional
rituals, frequent shoplifting) [or] moderate difficulty in social, occupational, or school
functioning (e.g., no friends, unable to keep a job).'" Lopez-Lopez v. Colvin, 138 F. Supp. 3d 96,
102 n.7 (D. Mass.), on reconsideration in part, 144 F. Supp. 3d 260 (D. Mass. 2015) (citation
omitted).


                                                 4
         Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 5 of 31




score of 40 (A.R. at 902).3 She dropped out of the program after attending for one day because it

was not "'fun'" (A.R. at 902).

       On June 20, 2012 and September 12, 2012, Plaintiff reported to Dr. Moshiri that

Wellbutrin relieved her depression (A.R. at 935, 936). She was using little to no Ativan in

September (A.R. at 935). During both visits, Dr. Moshiri noted that Plaintiff appeared "stable

and in fair spirits with moderate dysphoria" (A.R. at 935, 936).

       Dr. Moshiri's observation during Plaintiff's December 5, 2012 visit was consistent with

his observation of her during her September 12, 2012 visit (A.R. at 934). On December 5, 2012,

Plaintiff reported that she had discontinued her medication because she was pregnant, but had

suffered a miscarriage (A.R. at 934). She was "doing well" and wished to remain off her

medication (A.R. at 934).

       On April 3, 2013, Plaintiff reported to Dr. Moshiri that she became depressed and

anxious and had difficulty sleeping when she was not taking medication (A.R. at 933). Dr.

Moshiri prescribed Zoloft, Ativan, as needed, and Vistaril (A.R. at 933). Dr. Moshiri observed

that Plaintiff's speech was normal, her eye contact was good, she was alert, oriented, and well-

kempt (A.R. at 933). He did not note any gross cognitive deficits (A.R. at 933). He further

indicated that her judgment was intact, and her affect was appropriate and "moderately anxious"

(A.R. at 933).

       After Plaintiff's therapist at the Carson Center referred Plaintiff to Noble Hospital's PHP

due to an increase in her depression and anxiety symptoms, Plaintiff fully participated in all



3
 "A GAF score in the 31–40 range 'indicates [s]ome impairment in reality testing or
communication . . . [or] major impairment in reality testing or communication . . . [or] major
impairment in several areas, such as work or school, family relations, judgment, thinking, or
mood." Lopez-Lopez, 138 F. Supp. 3d at 99 n.6 (alterations in original) (citation omitted).


                                                 5
         Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 6 of 31




aspects of her treatment from May 2 to 22, 2013 (A.R. at 903). She was "isolating a great deal"

and was staying in bed before she attended the program (A.R. at 903). Her condition was

exacerbated by overuse of her prescription anxiety medication (A.R. at 903). After the PHP staff

discussed the risks and potential consequences of misuse with Plaintiff, she took the medication

as prescribed (A.R. at 903). Plaintiff overcame her initial tendency to isolate and recognized the

benefits of spending a productive day with peers (A.R. at 903). Because the program helped

Plaintiff to structure her time, she was concerned about being alone after the program concluded

when she would have "too much time to think and feel in ways that [were] not productive or

expressed, resulting in feeling stuck with the same repetitive racing thoughts and feelings" (A.R.

at 904). On her discharge date, she was diagnosed with depressive disorder NOS and anxiety

NOS and her assessed GAF score was 58 (A.R. at 903).

       During Plaintiff's May 29, 2013 visit to Dr. Moshiri, she reported that she was prescribed

Wellbutrin during her attendance at the Noble Hospital's PHP (A.R. at 931). She stopped taking

it after a few days, however, because it caused her to shake (A.R. at 931). She began taking

Klonopin, but did not feel that it was as effective as Ativan (A.R. at 931-32). Vistaril helped her

to sleep (A.R. at 932). Dr. Moshiri prescribed Vistaril, Ativan, and Zoloft (A.R. at 932). His

observations of Plaintiff mirrored those of her visit during the previous month, including her

"moderate" anxiety (A.R. at 932).

       Plaintiff visited Dr. Moshiri on August 21, 2013 for a follow-up of depression and

anxiety (A.R. at 930). She reported that she was "doing well" and was using "very little Ativan"

(A.R. at 930). However, she was concerned about some "possible triggers" (A.R. at 930).

Specifically, her parents were selling the family home and moving and her husband was




                                                 6
         Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 7 of 31




changing jobs (A.R. at 930). Dr. Moshiri observed that Plaintiff's affect was "appropriate and

moderately anxious" (A.R. at 930).

       During Plaintiff's November 13, 2013 visit to Dr. Moshiri, she reported that she had been

hired as a cashier for the holiday season and hoped the job would provide an incentive to leave

her house (A.R. at 929). Zoloft continued to be "moderately helpful," but her depression had

increased (A.R. at 929). Dr. Moshiri added Wellbutrin to her medication at Plaintiff's request

(A.R. at 929). Plaintiff's mental status examination revealed that she was alert, oriented, well

kempt, pleasant, and cooperative (A.R. at 929). Her speech was normal, she made good eye

contact, and gave adequate information (A.R. at 929). Dr. Moshiri did not observe any gross

cognitive deficits (A.R. at 929). Plaintiff's judgment was intact and her affect was appropriate

(A.R. at 929).

       On December 11, 2013, Plaintiff told Dr. Moshiri that she found the cashier's job to be

"very stressful" and quit after three weeks because of a "marked increase" in her anxiety and

difficulty sleeping (A.R. at 927). She increased her use of Ativan, continued to use Zoloft, and

stopped taking Wellbutrin because she felt that it made her more anxious (A.R. at 927-28). Dr.

Moshiri noted Plaintiff's moderately anxious affect (A.R. at 928).

       On December 19, 2013, Clinician Pam Bachrach of the Carson Center noted that Plaintiff

was having difficulty attending scheduled appointments because she felt "'too depressed or too

anxious to come'" (A.R. at 764). She recently left a retail job that was "'too overwhelming'"

(A.R. at 764). She stayed in bed all day, isolated, and lacked the motivation to engage in any

activities (A.R. at 764-65). Plaintiff was diagnosed with generalized anxiety disorder, dependent

personality disorder, and assessed a GAF score of 35 (A.R. at 765). Ms. Bachrach recommended

inpatient hospitalization or the Noble Hospital's PHP (A.R. at 765).



                                                 7
           Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 8 of 31




       Therapist Cindy Miller's February 27, 2014 Carson Center progress note indicated

diagnoses of a generalized anxiety disorder and dependent personality disorder (A.R. at 1007).

Although Plaintiff expressed ambivalence about improving her depression, she wanted a better

relationship with her husband with whom she was "always" arguing (A.R. at 1008).

       The record of Plaintiff's March 19, 2014 visit to Dr. Moshiri indicated diagnoses of

"anxiety state – unspecified," and depressive disorder, not elsewhere classified (A.R. at 926).

Plaintiff reported feeling "extremely anxious" (A.R. at 926). She felt that her medications were

no longer effective and agreed to try BuSpar (A.R. at 926). Dr. Moshiri noted "no overt anxiety"

(A.R. at 926). During Plaintiff's follow-up visit to Dr. Moshiri on April 16, 2014, she noted that

the BuSpar relieved her anxiety but made her sleepy, she no longer used Ativan, but continued

taking Zoloft (A.R. at 924). Dr. Moshiri decreased the dosage of BuSpar (A.R. at 924). On

Plaintiff's mental status examination, Dr. Moshiri noted a "marked decrease" in her anxiety (A.R.

at 925).

       Plaintiff was discharged from the Carson Center on April 14, 2014 due to irregular

attendance (A.R. at 769). Plaintiff stated that she lacked motivation to make progress in therapy

(A.R. at 769).

       On July 7, 2014, Plaintiff underwent an initial assessment for therapy services at the

Koinonia Services Trust (A.R. at 895). She was diagnosed with depressed mood NOS, an eating

disorder NOS, recurrent PTSD (provisional), and dependent personality disorder (provisional)

(A.R. at 896). A GAF score of 50 was assessed (A.R. at 896). The mental status examination

indicated Plaintiff's inadequate impulse control, good to fair insight and judgment, depressed and

anxious mood and affect, inadequate self-care, fair to poor sleep, clear and pressured speech, and

logical and loose thoughts with concentration and memory impairment (A.R. at 895). The record



                                                 8
         Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 9 of 31




noted that Plaintiff found daily living skills overwhelming and she "escape[d] into poor coping

skills" (A.R. at 895). "Although she [was] a graduate from college, she [was] not able to cope

with structures of activities in a work environment" (A.R. at 895). Her goals were to improve

her coping skills and manage her stress through therapy (A.R. at 895).

       During Plaintiff's July 9, 2014 visit to Dr. Moshiri, she reported a decrease in anxiety

because she was not faced with the stress of working, but "financial issues" left her feeling more

depressed (A.R. at 923). Dr. Moshiri increased the dosage of Zoloft at Plaintiff's request (A.R. at

923). The treatment notes indicated that Plaintiff's judgment was intact and her affect was

"appropriate" (A.R. at 923).

       On the advice of her therapist, Plaintiff attended the Noble Hospital's PHP from

September 16 to September 30, 2014 because her depression and anxiety symptoms interfered

with her daily functioning (A.R. at 905). She described her decreased energy and motivation and

her isolation at home (A.R. at 905). Without the daily structure that employment provided, she

had "'too much time in her head'" (A.R. at 905). Plaintiff's participation in the PHP enabled her

to attend a Red Sox baseball game with her husband and to have coffee with a peer from the

program (A.R. at 905). She also improved her ability to cope with stressors due to grief and

conflicts in her relationships (A.R. at 905). She identified doing volunteer work at the Boys and

Girls Club library as a means of preventing a return to isolation (A.R. at 905). Plaintiff's

diagnoses were persistent depressive disorder (dysthymia) with intermittent major depressive

episodes, with current episode, and generalized anxiety disorder (A.R. at 905). Her assessed

GAF score was 55 (A.R. at 905).

       On September 17, 2014, Plaintiff told Dr. Moshiri that she had reduced her dosage of

Wellbutrin because she found it to be "overstimulating," but had seen only a partial improvement



                                                 9
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 10 of 31




in her depression (A.R. at 921). Because Plaintiff indicated that her prolonged use of Zoloft had

reduced its efficacy, Dr. Moshiri replaced Zoloft with Celexa (A.R. at 921). Her mental status

examination remained unchanged since July (A.R. at 922). Two months later in November

2014, Dr. Moshiri indicated that Plaintiff felt less depressed after she switched from Zoloft to

Celexa during her attendance at the PHP (A.R. at 905, 920).

       Plaintiff visited Dr. Moshiri on February 4, 2015 and reported that she was "very

depressed," did not want to get out of bed, and Klonopin relieved her anxiety (A.R. at 918). Dr.

Moshiri directed her to discontinue Celexa and resume Zoloft (A.R. at 918). Dr. Moshiri noted

her "moderate dysphoria" (A.R. at 918).

       During Plaintiff's April 29, 2015 visit to Dr. Moshiri, she reported that she was "doing

better" and was using little or no Klonopin (A.R. at 917). Dr. Moshiri's mental status

examination revealed that her affect was "appropriate" (A.R. at 917).

       Three months later, on July 22, 2015, Plaintiff reported that she was "doing very well,"

was using homeopathic medication, was not using Klonopin, and wanted to discontinue

Wellbutrin and Zoloft (A.R. at 1030). Dr. Moshiri agreed (A.R. at 1030). He again noted that

Plaintiff's affect was "appropriate" and that the other aspects of her mental status remained

unchanged (A.R. at 1030).

       The record of Plaintiff's December 9, 2015 visit to Dr. Moshiri indicated that Plaintiff

was anxious and depressed (A.R. at 1028). She was doing "okay" from the time she stopped

using medication in July until she began working in a retail store around Thanksgiving (A.R. at

1028). She quit the job because of anxiety (A.R. at 1028). Klonopin helped to relieve her

anxiety and Dr. Moshiri prescribed Zoloft for her depression (A.R. at 1028). Plaintiff's mental




                                                10
         Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 11 of 31




status examination noted "[s]evere anxiety," "restlessness," and [m]oderate dysphoria" (A.R. at

1028).

         On January 20, 2016, Plaintiff reported to Dr. Moshiri that her husband's back injury

caused him to lose his job, which resulted in financial problems and marital discord (A.R. at

1026). Klonopin brought "some" relief and she was treating with a therapist, Bertine Galipeau of

the Koinonia Services Trust (A.R. at 1026). Dr. Moshiri noted that no medications were optimal

"because of the situational nature of the current circumstance and [Plaintiff's] emotional

reactions to it" (A.R. at 1026). The mental status examination indicated that Plaintiff was alert,

oriented, well-kempt, pleasant, cooperative, and able to give adequate information (A.R. at

1026). Her speech was normal and she made good eye contact (A.R. at 1026). Dr. Moshiri did

not detect gross cognitive deficits (A.R. at 1026). Plaintiff's judgment was intact and her affect

was appropriate (A.R. at 1026).

         On April 13, 2016, Plaintiff told Dr. Moshiri that she was "extremely depressed, anxious,

having crying spells and . . . having a hard time functioning" because her husband left their

home, returned, but was leaving again (A.R. at 1024). Dr. Moshiri endorsed her application for

disability benefits because she was "unable to function in her work settings beyond some days"

(A.R. at 1024). Plaintiff was advised to replace Zoloft with Effexor XR and to continue

Klonopin, which was helpful (A.R. at 1024). The notes of the mental status examination

mirrored the notes from the previous visit, but Dr. Moshiri noted that Plaintiff appeared "quite

distraught but in control" (A.R. at 1024).

         Plaintiff visited Dr. Moshiri on May 18, 2016 for a follow-up of her depression and

anxiety (A.R. at 1218). She reported that she was doing "a lot" better on Effexor and was able to

reduce her use of Klonopin to once or twice a week (A.R. at 1218). She reported that she was



                                                 11
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 12 of 31




"doing more" and was seeing her therapist every week or every two weeks (A.R. at 1218). On

mental status exam, Dr. Moshiri noted that her affect was "appropriate" (A.R. at 1218).

       On June 14, 2016 Debbie L. Murray, PA-C of Riverbend Medical noted that Plaintiff was

"very anxious" about travelling alone to Arizona to a "holistic rehab type center" for help with

anxiety, depression, and stress eating (A.R. at 1032-33). Although she had Klonopin, she used it

"rarely" because she had some dependency issues in the past (A.R. at 1033).

       From June 19, 2016 to August 6, 2016, Plaintiff received treatment for an atypical binge

eating disorder, anxiety, and depression at the Remuda Ranch at The Meadows' ("Remuda

Ranch") residential program in Arizona (A.R. at 1042-59, 1216). At the beginning of the initial

psychological examination conducted by Judy K. Ferriell, N.P., Plaintiff had difficulty focusing

and was hyperventilating, but later calmed down (A.R. at 1047). Her mood was "very anxious,"

her affect was "normally anxious," and her insight and judgment were poor (A.R. at 1047).

Plaintiff indicated that her anxiety was "out of control" and she stayed at home (A.R. at 1046).

Because "being around people" made Plaintiff feel claustrophobic and to experience panic

attacks, she was unable to work or shop in a retail store (A.R. at 1046). She described

"freak[ing] out" when she walked into the WalMart where she had worked (A.R. at 1046-47).

Ms. Ferriell assessed Plaintiff's liabilities as "pretty significant trauma," and likely ADD or

ADHD (A.R. at 1047). She was diagnosed with recurrent, moderate major depression disorder,

generalized anxiety disorder, social anxiety, PTSD, and rule out panic disorder (A.R. at 1047-

48). Borderline personality traits were noted (A.R. at 1048).

       The Remuda Ranch discharge summary indicates diagnoses of binge eating disorder,

major depressive disorder, social anxiety, and PTSD (A.R. at 1050). Plaintiff's primary therapist

Anna Contour, LAC, stated that Plaintiff learned about her eating disorder, ways to manage her



                                                 12
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 13 of 31




depression, and how to use self-soothing skills to decrease her anxiety (A.R. at 1051). Ms.

Contour noted that Plaintiff "struggled with symptoms of ADHD" (A.R. at 1051). She further

indicated that Plaintiff's overall condition at discharge had mildly improved, her prognosis was

"fair," and she was "moderately committed" to recovery (A.R. at 1052).

       On August 10, 2016, Plaintiff reported her stay at Remuda Ranch to Dr. Moshiri and

indicated that the treatment helped her to gain insight into her dependency and depression (A.R.

at 1216). Her medications were Neurontin, Celexa, Klonopin, and Hydroxyzine for sleep (A.R.

at 1216). She was tapering off Effexor (A.R. at 1216). Plaintiff's mental status examination

mirrored Dr. Moshiri's record of January 20, 2016 except he noted that her affect was "much

brighter" (A.R. at 1216).

       The record of Plaintiff's September 21, 2016 visit to Dr. Moshiri notes that she was

"doing fairly well on Celexa," was "much less depressed and more active," and was still seeing

her therapist (A.R. at 1214). Dr. Moshiri's note of Plaintiff's mental status indicated that

Plaintiff's affect was "appropriate and varied and much brighter" (A.R. at 1214).

       Plaintiff was initially assessed by Shannon Marone of Walden Behavioral Care's

outpatient intensive eating disorder program on October 17, 2016 after a referral by her dietician

(A.R. at 1119-22). Although Plaintiff noted an increase in her depressive symptoms, she was

able to leave the house every day and completed her daily living activities (A.R. at 1119). She

indicated that because she was unemployed, she had little or no structure to her days except to

attend her treatment appointments (A.R. at 1127). She had signed up to volunteer at the senior

center, but had not received an assignment at the time of her initial assessment (A.R. at 1120).

Her mental status examination revealed appropriate appearance, behavior, speech, and mood,

intact thought processes and memory, linear thought content, average intelligence, "somewhat



                                                 13
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 14 of 31




impaired" insight, a lack of motivation, tearful affect, trouble concentrating, and poor

judgment/impulse control (A.R. at 1120-21). Ms. Marone diagnosed a binge eating disorder,

generalized anxiety disorder, PTSD, and ADHD, primarily ineffective type (A.R. at 1121, 1138).

Plaintiff was admitted to the intensive outpatient treatment program (A.R. at 1121).

       On October 26, 2016, Plaintiff told Dr. Moshiri that her depression had increased and she

had "some suicidal ideations" but she contracted for safety (A.R. at 1211-12). Dr. Moshiri

increased her dosage of Celexa (A.R. at 1211-12). On November 30, 2016, Plaintiff reported

that her depression was "better," her anxiety had increased due to "life stressors," but she was

reluctant to use Klonopin and "very rarely" used Hydroxyzine for sleep (A.R. at 1209).

       Plaintiff was discharged from the Walden Center treatment program on February 9, 2017

(A.R. at 1138). She stopped binge eating during her participation in the program and was

cooperative, attentive, and supportive of others (A.R. at 1138). She and her husband attended

two family sessions "to discuss the role of food within their relationship, as well as roles and

boundaries" (A.R. at 1138).

       The record of Plaintiff's February 22, 2017 visit to Dr. Moshiri indicated that she was

doing "very well," was not using Klonopin or Vistaril, and was still seeing her therapist (A.R. at

1154). On May 24, 2017, however, Plaintiff told Dr. Moshiri that she had regressed because she

was not working and was not living with her husband (A.R. at 1152). Dr. Moshiri discussed "the

limitations of medications given that her difficulties [were] more characterological" (A.R. at

1152). Plaintiff was using Klonopin again and remained on Celexa (A.R. at 1152). Dr. Moshiri

added Latuda (A.R. at 1152).

       The record of Plaintiff's July 19, 2017 visit to Dr. Moshiri indicated that Plaintiff reported

that she was not doing well and that her insurance had not approved Latuda (A.R. at 1150).



                                                 14
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 15 of 31




Although Plaintiff contemplated using Zoloft again, she decided to stay with her current

medication, Celexa (A.R. at 1150). She was still attending therapy sessions and her husband had

a new job as a school bus driver (A.R. at 1150). On September 13, 2017, Plaintiff told Dr.

Moshiri that she continued feeling depressed and anxious and was having difficulty being alone

(A.R. at 1147). After consulting Plaintiff's therapist, Dr. Moshiri added Zoloft and Wellbutrin to

her medications and encouraged Plaintiff to reduce her use of Klonopin (A.R. at 1147). During

Plaintiff's October 11, 2017 visit to Dr. Moshiri, she indicated that she continued to feel

depressed and anxious (A.R. at 1145). They again discussed the limited benefits of medication

(A.R. at 1145).

       After Plaintiff exhibited depressive symptoms marked by low energy and motivation,

oversleeping, isolating, and irritability, her therapist referred her to the Noble Hospital's PHP

(A.R. at 1232). Plaintiff attended the outpatient program from November 15 to 22, 2017 (A.R. at

1232). On the date of admission, Plaintiff indicated that she drove herself to the program, did

housework, and shopped (A.R. at 1236). She enjoyed reading, singing, attending church, going

out with friends, walking, and being around animals, but indicated that her lack of motivation,

energy, and interest made it difficult to enjoy those activities (A.R. at 1236). She expressed an

interest in doing volunteer work (A.R. at 1236). The mental status examination described her as

being well-groomed, cooperative, depressed, and anxious (A.R. at 1238). Her affect was

appropriate, her speech was normal, her thought processes were intact, and she was not

experiencing hallucinations or delusions (A.R. at 1238). Her judgment, insight, and impulse

control were good (A.R. at 1238).

       Although the uncertainty of coverage under Plaintiff's husband's new insurance plan was

a stressor during the PHP, Plaintiff reported "an overall improvement in depressed mood and



                                                 15
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 16 of 31




presenting symptoms, noting that the symptoms were no longer interfering with her functioning.

She demonstrated [a] brighter affect and felt more capable of problem solving . . . . She

identified goals for the near future which included developing daily structure and purposeful

activity" (A.R. at 1232). On the date of discharge, she was diagnosed with persistent depressive

disorder (dysthymia), generalized anxiety disorder, and borderline personality disorder (A.R. at

1232). Her assessed GAF score was 60 (A.R. at 1232). Her depressed mood was described as

"very mild," her anxiety as "mild," her emotional withdrawal as "moderate," and her "resistance,

guardedness, [and] rejection of authority" was assessed as being "moderately severe" (A.R. at

1239). After discharge, she planned to perform volunteer work, follow up with her therapist, and

engage a medication provider who was covered by her new health insurance plan (A.R. at 1252).

       On March 21, 2018, after the change in her health insurance, Plaintiff visited psychiatrist

Morris Pardo, M.D., who replaced Dr. Moshiri for medication management (A.R. at 1279). Dr.

Pardo noted that Plaintiff was attentive, cooperative, and tense (A.R. at 1278). Her speech was

normal, spontaneous, coherent, clear, overtalkative, and pressured (A.R. at 1278). Her thought

processes were normal, logical, and goal-directed, and her thought content was normal and

relevant (A.R. at 1278). Her judgement and insight were fair, her memory was intact, her ability

to attend and concentrate were normal, her fund of knowledge was intact, her mood was anxious

and despairing, and her affect was appropriate (A.R. at 1278). Plaintiff's psychiatric specialty

examination was essentially unchanged when she visited Dr. Pardo on April 19, 2018 (A.R. at

1275-76).

       C.      Opinions

               1.      Dr. Moshiri




                                                16
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 17 of 31




        Dr. Moshiri completed a Mental Impairment Questionnaire on April 13, 2016 (A.R. at

1019-22). The details of his opinion are discussed in the analysis.

                2.      Bertine C. Galipeau, Licensed Educational Psychologist

        On September 5, 2014, Plaintiff's therapist at Koinonia Services Trust, Licensed

Educational Psychologist Bertine C. Galipeau, indicated that, at that time, Plaintiff suffered from

"significant depression" due to the loss of two pregnancies and would "not be able to consider

employment due [to] anxiety and physical limitations that affect her need to continue further

adjustments for further coping and emotional management strategies" (A.R. at 893). Therapy

addressed her avoidance of "life skills" such as seeking employment (A.R. at 894).

        On April 9, 2018 Ms. Galipeau submitted a letter in support of Plaintiffs application for

DIB (A.R. at 1224-25). Ms. Galipeau indicated that Plaintiff had been diagnosed with a

generalized anxiety disorder, depression, an eating disorder, ADD, and character traits of

borderline personality disorder (A.R. at 1224). According to Ms. Galipeau, Plaintiff's mental

impairments prevented her from carrying out activities of daily living (A.R. at 1224). "Most of

her days are those of exaggerated worry, typically, which are of realistic concerns, but taken to

extremes," making her unable to cope and to function (A.R. at 1224-25). Ms. Galipeau stated

that Plaintiff's "constant worry [was] so intent [sic] that it . . . robbed her ability from [sic]

holding onto employment" (A.R. at 1225).4

                3.      State Agency Nonexamining Consultants

        On September 10, 2014, Jon Perlman, Ed.D., assessed Plaintiff's mental RFC after

reviewing Plaintiff's records (A.R. at 413-16, 423-24). Dr. Perlman noted Plaintiff's affective




4
 In 2016, Ms. Galipeau also submitted a letter in support of Plaintiff's DIB application (A.R. at
1226-28). Because it essentially mirrors her other opinions, it is not discussed separately.
                                                   17
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 18 of 31




disorders, anxiety disorders, and ADD/ADHD and opined that Plaintiff had no limitations on

understanding and memory or adaptation (A.R. at 418, 423-24). As to limitations on Plaintiff's

ability to sustain concentration and persist, Dr. Perlman deemed Plaintiff to be "capable of

completing simple, routine tasks [and] can sustain concentration for at least two hours in simple

1 and 2 step tasks" (A.R. at 424). Dr. Perlman found that Plaintiff had a moderate limitation in

her ability to get along with coworkers or peers without distracting them or exhibiting behavioral

extremes but could "relate in a socially appropriate manner" (A.R. at 424). In December 2014,

on reconsideration, Michael Maliszewski, Ph.D., agreed with Dr. Perlman's opinions (A.R. at

438-39).

       D.      Hearing Testimony

               1.      Plaintiff's Testimony

       Plaintiff testified that she had attempted seasonal work twice after leaving her full-time

job at WalMart (A.R. at 358). She tried working as a cashier at Kohl's in 2013, but her "anxiety

went through the roof" when she began training to use the cash register and considered how busy

the store would be during the holiday season (A.R. at 358-60). Two years later, Plaintiff applied

for a seasonal job as a salesperson and cashier at the Yankee Candle store in the Holyoke Mall

(A.R. at 358). She left the job because she "couldn't deal with the pressure and . . . all the

people" (A.R. at 359). Plaintiff testified that being around "a lot of people" caused her to sweat,

experience a rapid heartrate, and feel claustrophobic (A.R. at 360). She avoided crowds (A.R. at

368-69).

       Plaintiff lived alone at the time of the hearing (A.R. at 360). She cooked, washed dishes,

did laundry, watched TV, and spent time on social networking sites on her phone (A.R. at 362-

63). During the week before the hearing, she drove to her parents' home, to the grocery store,



                                                 18
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 19 of 31




and to a medical appointment (A.R. at 360, 361). She had performed volunteer work ("simple

tasks") twice a week in the children's section of a library (A.R. at 361-62).

       She also testified that she sometimes stayed in bed most of the day due to depression

(A.R. at 363, 364, 368). According to Plaintiff, she attended the PHPs at Noble Hospital to get a

"kick start" to get out of the house (A.R. at 367). The PHPs provided a daily schedule, a reason

to get out of bed in the morning, and social interaction (A.R. at 367).

       Plaintiff indicated that her anxiety was triggered by the lack of control, fear of the future,

and contemplating returning to work (A.R. at 369, 375). Taking a walk would relieve her mild

anxiety, but she needed medication to treat her intense anxiety (A.R. at 369-70). She described

difficulty concentrating on difficult or boring tasks and needing reminders of medical

appointments (A.R. at 370, 371).

               2.      The Vocational Expert's Testimony

       The ALJ asked vocational expert Zachary Foster ("VE") to assume a person with

Plaintiff's age, education, and work experience who could: lift and carry twenty pounds

occasionally and ten pounds frequently and push and pull up to those exertional levels;

occasionally reach overhead using her bilateral upper extremities; stand and walk for six hours

during an eight hour day; sit for eight hours during an eight hour day; occasionally crouch, crawl,

kneel, climb ramps and stairs, but never climb ladders, ropes, and scaffolds; tolerate occasional

exposure to extreme cold, but needed to avoid hazards; understand, remember, and carry out

simple instructions throughout an ordinary work day and normal work week with normal breaks

on a sustained basis; occasionally interact with the general public; have occasional and

superficial contact with co-workers without teamwork or collaboration; respond appropriately to

supervisory directions and feedback for simple work-related matters; adapt to simple and



                                                 19
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 20 of 31




occasional change in the routine work setting; and make simple work-related decisions (A.R. at

378-79). The VE opined that the hypothetical person could not perform Plaintiff's past work, but

could perform the unskilled jobs of a sorter, an inspector, and an assembler (A.R. at 379-80).

Those jobs could also be performed by a person who could have superficial and occasional

interaction with the general public or could have no interaction with the general public (A.R. at

380-81). However, there were no jobs in the national economy for an individual who was

regularly absent twice a month or who was off task for two hours per day (A.R. at 381-82).

       III.    THE COMMISSIONER'S DECISION

       A.      The Legal Standard for Entitlement to DIB

       In order to qualify for DIB, a claimant must demonstrate that she is disabled within the

meaning of the Act. A claimant is disabled for purposes of DIB if she "is unable to engage in

any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months." 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A). A claimant is unable to engage in any substantial gainful activity when she

       is not only unable to do [her] previous work, but cannot, considering [her] age,
       education, and work experience, engage in any other kind of substantial gainful
       work which exists in the national economy, regardless of whether such work
       exists in the immediate area in which [s]he lives, or whether a specific job
       vacancy exists for [her], or whether [s]he would be hired if [s]he applied for work.

42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

       The Commissioner evaluates a claimant's impairment under a five-step sequential

evaluation process set forth in the regulations promulgated by the Social Security Administration

("SSA"). See 20 C.F.R. §§ 404.1520(a)(4)(i)-(v). The hearing officer must determine whether:

(1) the claimant is engaged in substantial gainful activity; (2) the claimant suffers from a severe



                                                 20
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 21 of 31




impairment; (3) the impairment meets or equals a listed impairment contained in Appendix 1 to

the regulations; (4) the impairment prevents the claimant from performing previous relevant

work; and (5) the impairment prevents the claimant from doing any work considering the

claimant’s age, education, and work experience. See id; see also Goodermote v. Sec’y of Health

& Human Servs., 690 F.2d 5, 6-7 (1st Cir. 1982) (describing the five-step process). If the

hearing officer determines at any step of the evaluation that the claimant is or is not disabled, the

analysis does not continue to the next step. 20 C.F.R. § 404.1520(a)(4).

       Before proceeding to steps four and five, the Commissioner must assess the claimant's

Residual Functional Capacity ("RFC"), which the Commissioner uses at step four to determine

whether the claimant can do past relevant work and at step five to determine if the claimant can

adjust to other work. See id.

       RFC is what an individual can still do despite his or her limitations. RFC is an
       administrative assessment of the extent to which an individual's medically
       determinable impairment(s), including any related symptoms, such as pain, may
       cause physical or mental limitations or restrictions that may affect his or her
       capacity to do work-related physical and mental activities

Social Security Ruling ("SSR") 96-8p, 1996 WL 374184, at *2 (July 2, 1996).

       The claimant has the burden of proof through step four of the analysis, including the

burden to demonstrate his or her RFC. See Flaherty v. Astrue, Civil Action No. 11-11156-TSH,

2013 WL 4784419, at *8-9 (D. Mass. Sept. 5, 2013) (citing Stormo v. Barnhart, 377 F.3d 801,

806 (8th Cir. 2004)). At step five, the Commissioner has the burden of showing the existence of

jobs in the national economy that the claimant can perform notwithstanding his or her restrictions

and limitations. See Goodermote, 690 F.2d at 7.

       B.      The ALJ's Decision




                                                 21
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 22 of 31




       In determining whether Plaintiff was disabled, the ALJ conducted the five-part analysis

required by the regulations. See 20 C.F.R. § 404.1520(a)(4)(i-v); see also Goodermote, 690 F.2d

at 6-7. At the first step, the ALJ found that Plaintiff had not engaged in substantial gainful

activity from the alleged onset date of May 18, 2012 through December 31, 2017, the date on

which she was last insured (A.R. at 21). See 20 C.F.R. § 404.1571 et seq. At step two, the ALJ

found that Plaintiff had the following severe impairments: cervical degenerative changes (C6-7),

left ankle osteoarthritis and tenosynovitis, obesity, major depressive disorder, dependent

personality disorder, ADHD, and an eating disorder (A.R. at 22). See 20 C.F.R. § 404.1520(c).

For purposes of step three, the ALJ reviewed Plaintiff's impairments and determined that her

impairments, either alone or in combination, did not meet or medically equal the severity of one

of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (A.R. at 32-34). See 20

C.F.R. §§ 404.1520(d), 404.1525, 404.1526. In assessing the so-called "paragraph B" criteria,

the ALJ determined that Plaintiff had moderate limitations in understanding, remembering, or

applying information, interacting with others, and adapting or managing herself and had a mild

limitation in her ability to concentrate, persist, or maintain pace (A.R. at 32-33).5

       Before proceeding to steps four and five, the ALJ assessed Plaintiff's RFC for use at step

four to determine whether she could perform past relevant work, and, if the analysis continued to

step five, to determine if she could do other work. See 20 C.F.R. § 404.1520(e). The ALJ

determined that Plaintiff had the RFC to perform light work with the following exceptions:


5
  To satisfy the "paragraph B" criteria, a mental impairment must result in at least one extreme or
two marked limitations in the following broad areas of mental functioning: understanding,
remembering, or applying information; interacting with others; concentrating, persisting, or
maintaining pace; and adapting or managing oneself. 20 C.F.R. § 404.1520a(c)(3). "[T]he
limitations identified in the 'paragraph B' criteria and 'paragraph C' criteria are not an RFC
assessment but are used to rate the severity of mental impairment(s) at steps 2 and 3 of the
sequential evaluation process." SSR 96-8p, 1996 WL 374184, at *4.

                                                 22
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 23 of 31




       [She] can lift, carry, push, and pull up to 20 pounds occasionally and up to 10 pounds
       frequently. She can stand and walk 4 hours in an[] 8-hour workday and . . . sit up to 8
       hours in an 8-hour workday. She can perform occasional overhead reaching with the
       bilateral upper extremities [and] can occasionally crouch, crawl, kneel, balance, and
       climb ramps and stairs. She cannot climb ladders, ropes, or scaffolds. She cannot
       tolerate exposure to hazards, such as dangerous moving machinery and unprotected
       heights. She can understand, remember, and carry out simple instructions throughout an
       ordinary workday and workweek with normal breaks on a sustained basis. She cannot
       interact with the general public. She can respond appropriately to occasional and
       superficial contact w[ith] coworkers without teamwork or collaboration. She can respond
       appropriately to supervisory directions and supervisory feedback for simple work-related
       matters. She can make simple work-related decisions. She can adapt to simple and
       occasional change in the routine work setting.

(A.R. at 34). At step four, the ALJ found that Plaintiff would not have been able to perform her

past relevant work through the date last insured (A.R. at 41). See 20 C.F.R. § 404.1565.

However, considering Plaintiff's age, education, work experience, and RFC, based on the VE's

testimony, the ALJ found that Plaintiff could perform the unskilled jobs of a sorter, an inspector,

and an assembler (A.R. at 42). See 20 C.F.R. §§ 404.1569, 404.1569(a). Consequently, on

September 5, 2018, the ALJ concluded that Plaintiff was not under a disability, as defined by the

Act, at any time from June 12, 2014, the alleged onset date, through December 31, 2017, the date

last insured (A.R. at 43). See 20 C.F.R. § 404.1520(g).

       IV.     STANDARD OF REVIEW

       The district court may enter a judgment affirming, modifying, or reversing the final

decision of the Commissioner, with or without remanding for rehearing. See 42 U.S.C. § 405(g).

Judicial review is limited to determining "'whether the [ALJ's] final decision is supported by

substantial evidence and whether the correct legal standard was used.'" Coskery v. Berryhill, 892

F.3d 1, 3 (1st Cir. 2018) (quoting Seavey v. Barnhart, 276 F.3d 1, 9 (1st Cir. 2001)). The court

reviews questions of law de novo, but "the ALJ's findings shall be conclusive if they are

supported by substantial evidence, and must be upheld 'if a reasonable mind, reviewing the



                                                23
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 24 of 31




evidence in the record as a whole, could accept it as adequate to support his conclusion,' even if

the record could also justify a different conclusion." Applebee v. Berryhill, 744 F. App'x 6, 6

(1st Cir. 2018) (per curiam) (quoting Rodriguez v. Sec'y of Health & Human Servs., 647 F.2d

218, 222-23 (1st Cir. 1981) (citations omitted)). "Substantial-evidence review is more

deferential than it might sound to the lay ear: though certainly 'more than a scintilla' of evidence

is required to meet the benchmark, a preponderance of evidence is not." Purdy v. Berryhill, 887

F.3d 7, 13 (1st Cir. 2018) (quoting Bath Iron Works Corp. v. U.S. Dep’t of Labor, 336 F.3d 51,

56 (1st Cir. 2003)). In applying the substantial evidence standard, the court must be mindful that

it is the province of the ALJ, and not the courts, to determine issues of credibility, resolve

conflicts in the evidence, and draw conclusions from such evidence. See Applebee, 744 F. App'x

at 6. That said, the ALJ may not ignore evidence, misapply the law, or judge matters entrusted to

experts. See Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999) (per curiam).

       V.      ANALYSIS

       The single issue that Plaintiff raises in her memorandum in support of her motion for

judgment on the pleadings is the ALJ's assignment of "little weight" to the April 13, 2016

opinion of her treating psychiatrist, Dr. Moshiri, concerning the nature and severity of Plaintiff's

mental impairments (A.R. at 1021-22; Dkt. No. 15 at 10-18). Plaintiff contends that the ALJ

failed to comply with the requirement that she give "good reason" for not affording controlling

weight to Dr. Moshiri's opinion. The Commissioner argues that the ALJ complied with her

obligation to explain the weight she assigned to Dr. Moshiri's opinions and her decision not to




                                                 24
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 25 of 31




give those opinions controlling weight (Dkt. No. 23 at 10-13). The Commissioner has the better

argument.6

       "An ALJ must 'always consider the medical opinions in [the] case record,' 20 C.F.R. §§

404.1527(b); 416.927(b), and SSA regulations prioritize the opinions of a claimant's treating

sources." Bourinot v. Colvin, 95 F. Supp. 3d 161, 175 (D. Mass. 2015) (alteration in original)

(citing 20 C.F.R. §[] 404.1527(c)(1) ("[g]enerally, we give more weight to the opinion of a

source who has examined you than to the opinion of a source who has not examined you").

       The treating source rule provides that the ALJ should give "more weight" to the
       opinions of treating physicians because "these sources are likely to be the medical
       professionals most able to provide a detailed, longitudinal picture of [a claimant's]
       medical impairment(s) and may bring a unique perspective to the medical
       evidence that cannot be obtained from the objective medical findings alone or
       from reports of individual examinations."

Id. (alteration in original) (citing 20 C.F.R. § 404.1527(c)(2)). "The relevant legal standard for a

claim filed before March 27, 2017 (as [Plaintiff's] was) is the rule that a treating physician's

opinion is controlling if it is 'well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] case

record.'" Purdy, 887 F.3d at 13 (quoting 20 C.F.R. § 416.927(c)(2)) (second alteration in

original)). "And even if not deemed controlling, a treating physician's opinion is entitled to

weight that reflects the physician's opportunity for direct and continual observation." Id.

Nonetheless, an ALJ may discount a treating physician's opinion if it is unsupported by objective

medical evidence or is contradicted by other treatment records or medical opinions. See Arroyo

v. Sec'y of Health & Human Servs., 932 F.2d 82, 89 (1st Cir. 1991) ("The law in this circuit does




6
 Plaintiff does not challenge the ALJ's assignment of "[l]ittle to no weight" to Dr. Galipeau's
opinion and "[s]ome, but limited weight" to the state agency consultants' opinions (A.R. at 39,
40).
                                                 25
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 26 of 31




not require ALJs to give greater weight to the opinions of treating physicians."); Keating v. Sec'y

of Health & Human Servs., 848 F.2d 271, 276 (1st Cir. 1988) ("A treating physician's

conclusions regarding total disability may be rejected by the Secretary especially when, as here,

contradictory medical advisor evidence appears in the record.").

       When an administrative law judge does not accord a treating source's opinion
       controlling weight, he or she must consider the length, nature, and extent of the
       treatment relationship, the opinion's supportability and consistency with the
       record as a whole, the treating source's area of specialization, and any other
       relevant factors to determine the weight the opinion deserves.

Taylor v. Astrue, 899 F. Supp. 2d 83, 87 (D. Mass. 2012). See 20 C.F.R. § 404.1527(c)(2)-(6).

"The administrative law judge also must provide 'good reasons' for the weight ultimately

assigned to the treating source opinion." Taylor, 899 F. Supp. 2d at 87–88 (citing 20 C.F.R. §

404.1527(c)(2)); see also Bourinot, 95 F. Supp. 3d at 176.

       [T]he . . . decision must contain specific reasons for the weight given to the
       treating source's medical opinion, supported by the evidence in the case record,
       and must be sufficiently specific to make clear to any subsequent reviewers the
       weight the adjudicator gave to the treating source's medical opinion and the
       reasons for that weight.

SSR 96-2p, 1996 WL 374188, at *5 (July 2, 1996).

       Dr. Moshiri was Plaintiff’s treating psychiatrist from 2013 to 2017. In an April 13, 2016

mental health questionnaire, Dr. Moshiri diagnosed Plaintiff with major depression, anxiety, and

a personality disorder NOS and assigned her a GAF score of 40 (A.R. at 1019). He indicated

that Plaintiff's activities of daily living were markedly restricted, that she suffered from extreme

difficulties in maintaining social functioning and concentration, persistence, or pace, and that she

had experienced four or more episodes of decompensation within a twelve month period, each of




                                                 26
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 27 of 31




at least two weeks duration (A.R. at 1021-22).7 Dr. Moshiri opined that Plaintiff's disorders

responded poorly to medication and therapy, her anxiety-related disorder would render her

completely unable to function independently outside her home, and her mental impairments

would cause her to be absent from work more than four days per month (A.R. at 1022). He cited

Plaintiff's depression, tearfulness, difficulty being alone, poor concentration, and past suicidal

ideation as support for his assessment of the severity of her mental impairments and symptoms

and described Plaintiff's prognosis as "guarded" (A.R. at 1019).

       The ALJ considered the length and nature of Dr. Moshiri’s treating relationship with

Plaintiff, acknowledging that the records of Dr. Moshiri’s psychiatric treatment relationship with

Plaintiff were extensive (A.R. at 40). See Taylor, 899 F. Supp. 2d at 87. She accurately

summarized the contents of those records, taking note of Plaintiff’s accounts of her symptoms

and states of mind, activities, and reactions to medication, and Dr. Moshiri’s observations about

Plaintiff’s appearance, speech, and affect (A.R. at 23-31). The ALJ relied principally on the

contents of Dr. Moshiri’s treatment records as providing the reason she afforded "little weight"

to his opinions in the mental health questionnaire concerning the severity of Plaintiff's mental

impairments (A.R. at 40). See id. at 87-88. The ALJ noted that Dr. Moshiri's treatment notes

demonstrated Plaintiff's active engagement in her treatment and were inconsistent with his

opinion that Plaintiff's "consistent severe limitations" rendered her unable to function

independently outside her home (A.R. at 40). Plaintiff regularly identified which prescribed



7
  "Episodes of decompensation" were defined in the questionnaire as "exacerbations or temporary
increases in symptoms or signs accompanied by a loss of adaptive functioning, as manifested by
difficulties in performing activities of daily living, maintaining social relationships, or
maintaining concentration, persistence or pace. Episodes of decompensation may be
demonstrated by an exacerbation of symptoms or signs that would ordinarily require increased
treatment or a less stressful situation (or a combination of the two)" (A.R. at 1021).


                                                 27
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 28 of 31




medications relieved her symptoms, which were ineffective, and which exacerbated her

symptoms (A.R. at 921, 924, 926, 927-28, 935, 936, 1214). She told Dr. Moshiri when she

needed a medication change and when she wanted to discontinue medication because she was

doing well (A.R. at 923, 929, 931-32, 934, 1030, 1154). See Gates v. Colvin, No. 3:12cv00220,

2013 WL 3087268, at *12 (S.D. Ohio June 18, 2013), rec. dec. adopted sub nom. Gates v.

Comm'r of Soc. Sec., No. 3:12cv220, 2013 WL 5441762 (S.D. Ohio Sept. 27, 2013) (plaintiff's

ability to provide feedback in group therapy sessions was a factor that was considered in finding

her not disabled due to mental impairments); Johnson v. Astrue, No. CV 08-03878-CT, 2009 WL

82692, at *9 (C.D. Cal. Jan. 12, 2009) (same).

       Dr. Moshiri's treatment records also support the ALJ's finding that, in contrast to his

opinions in the mental health questionnaire, he generally – with some exceptions – found

Plaintiff's anxiety and depression symptoms to be "moderate" and responsive to medication (see,

e.g., A.R. at 40, 918, 924, 928, 930, 932, 933, 934, 935, 936, 937, 938, 1024, 1028). At times,

Dr. Moshiri described Plaintiff's mood and affect as being unremarkable (A.R. at 925 ["marked

decrease" in anxiety], 926 ["no overt anxiety"], 917, 922, 923, 929, 1026, 1030 ["appropriate"

affect], 939 ["stable and in good spirits"], 1214, 1216 ["much brighter" affect]. He noted that she

functioned well without medication for four months in 2015 (A.R. at 1028) and characterized her

anxiety and depression as "situational" (A.R. at 1026, 1145, 1152) in that her symptoms were

triggered by specific events such as the anniversaries of her baby's death and due date, financial

difficulties, separation from her husband, and work in a retail store during a busy holiday season.

See Bourinot, 95 F. Supp. 3d at 178 (the ALJ's assignment of "'limited weight'" to the plaintiff's

treating psychiatrist's opinion was supported by the inconsistency between the opinion and the

psychiatrist's treatment notes, which noted that the plaintiff "consistently appeared well at her



                                                 28
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 29 of 31




appointments, her depression and anxiety symptoms appeared to be situational, and she exhibited

an ability to participate in activities when she wanted to.").

       While the ALJ did not explicitly link her review of the records of other treatment

providers to her assessment of Dr. Moshiri's opinion, she summarized the contents of those

records, affording considerable weight to the records from Plaintiff’s partial hospitalizations at

the Noble Hospital in May 2013, September 2014, and November 2017, which showed that

Plaintiff benefited from setting goals, developing a daily structure, and interacting with others

(A.R. at 38). "If a treating physician's opinion is inconsistent with other authoritative evidence in

the record, the conflict is for the Commissioner—and not the court—to resolve." August v.

Astrue, Civil Action No. 06-10332-RGS, 2007 WL 737766 at *6 (D. Mass. Mar. 8, 2007) (citing

Rodríguez, 647 F.2d at 222). Plaintiff actively participated in the outpatient treatment programs

at the Noble Hospital and the Walden Center and an inpatient program at the Remuda Ranch

(A.R. at 38, 39, 900, 903, 905, 1051, 1138, 1232). At the conclusion of the Noble Hospital's

PHP in 2017, Plaintiff's anxiety was described as "mild," her depression was described as "very

mild," and her emotional withdrawal was described as "moderate" (A.R. at 1239). She

"demonstrated a brighter affect" (A.R. at 1232). The discharge summary from the Remuda

Ranch, where Plaintiff spent almost two months, indicated improvement and a "fair" prognosis

(A.R. at 39, 1052). Plaintiff stopped binge eating while participating at the Walden Center's

program for about six months (A.R. at 30, 39, 1119, 1138).

       In summary, the ALJ adequately explained her reasons for discounting Dr. Moshiri's

opinion concerning Plaintiff's functional limitations. See SSR 96-2p, 1996 WL 374188, at *5.

Dr. Moshiri's view that Plaintiff's ability to engage in activities of daily living was markedly

limited was inconsistent with Plaintiff's description of her ability to drive, shop, do housework,



                                                  29
        Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 30 of 31




visit her family, engage with friends through social networking, and volunteer at a library (A.R.

at 38, 361-63, 655, 658, 1236). Plaintiff's support of other program participants, attendance at a

Red Sox game, and meeting friends for coffee contradicted Dr. Moshiri's judgment that her

social functioning abilities were extremely limited (A.R. at 25, 655, 900, 905, 1138). Finally, as

to Plaintiff's ability to maintain concentration, persistence, or pace, although she was diagnosed

with ADD or ADHD, nothing in the record supported Dr. Moshiri's assessment of an extreme

limitation (A.R. at 1021). Plaintiff's completion of program assignments and appropriate

interactions with her treatment providers indicated her ability to focus (A.R. at 25, 33, 1051). In

addition, Plaintiff's mother stated that Plaintiff was able to finish reading books that she found

interesting (A.R. at 39, 655, 660).

       "Plaintiff must show not only the existence of evidence in the record supporting her

position but must also demonstrate that the evidence relied on by the ALJ is either insufficient,

incorrect, or both." Green v. Astrue, Civil Action No. 11–30084-KPN, 2012 WL 1248977, at *3

(D. Mass. Apr. 12, 2012). Plaintiff's recitation of Dr. Moshiri's treatment records and

descriptions of her presenting symptoms at the Noble Hospital's PHPs fail to make that required

showing (Dkt. No. 15 at 12-18). Accordingly, the ALJ's assignment of "little weight" to Dr.

Moshiri's opinion is adequately explained and is supported by substantial evidence.

       VI.     CONCLUSION

       For the above-stated reasons, Plaintiff's motion for judgment on the pleadings (Dkt. No.

14) is DENIED and the Commissioner's motion to affirm his decision (Dkt. No. 22) is

GRANTED. The case will be closed.

       It is so ordered.

Dated: November 19, 2020                                      /s/ Katherine A. Robertson
                                                              KATHERINE A. ROBERTSON

                                                 30
Case 3:19-cv-30097-KAR Document 24 Filed 11/19/20 Page 31 of 31




                                        U.S. MAGISTRATE JUDGE




                              31
